F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         DEC 15 2003
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


RAUL CHAVEZ,

          Plaintiff-Appellant,

v.
                                                        No. 03-1316
COUNTY OF BOULDER;                                 (District of Colorado)
CHRISTINE HIGHMAN; VIRGINIA                      (D.C. No. 03-M-40 (CBS))
CREE; BOULDER COUNTY
DEPARTMENT OF SOCIAL
SERVICES,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Raul Chavez appeals the district court’s dismissal of his civil rights

complaint. In his complaint, Chavez sought relief from state court orders

requiring him to pay foster care fees and from a wage garnishment for the

payment of such fees. The state court order to pay foster care fees was made

pursuant to Colo. Rev. Stat. §§ 19-1-115(4)(d) and 19-2-114, to defray the costs

associated with the granting of temporary custody of Chavez’s two minor sons to

Boulder County Social Services following delinquency proceedings. The district

court dismissed Chavez’s complaint pursuant to Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S.

462 (1983), noting that under the Rooker-Feldman doctrine, it had no jurisdiction

to review the state court orders placed at issue by Chavez’s complaint.

      Upon review of the district court’s order, the parties’ briefs and contentions

on appeal, and the entire appellate record, this court AFFIRMS for substantially

those reasons set out in the district court’s order of dismissal dated June 12, 2003.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -2-